Citation Nr: 0725663	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for Achilles tendonitis 
of the right ankle.

2.  Entitlement to an initial compensable evaluation for a 
herniated disc at L4-5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
December 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The veteran's appeal originally included the issues of 
entitlement to service connection for sinusitis and to a 
higher initial evaluation for hypertension and pes planus.  
However, in his May 2005 VA Form 9, the veteran stated that 
he was only appealing the issues of entitlement to service 
connection for Achilles tendonitis of the right ankle and to 
a higher initial evaluation for a herniated disc at L4-5.  As 
such, the veteran has not filed a substantive appeal for the 
issues of service connection for sinusitis and for a higher 
initial evaluation for hypertension and pes planus.  See 38 
C.F.R. § 20.202.  Accordingly, those issues no longer remain 
in appellate status and no further consideration is required.

The issue of entitlement to a higher initial evaluation for a 
herniated disc at L4-5 will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to currently have Achilles 
tendonitis of the right ankle that is related to his military 
service.

CONCLUSION OF LAW

Achilles tendonitis of the right ankle was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
January 2003 prior to the initial decision on the claim in 
July 2003.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the January 2003 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2005 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the January 2003 letter 
informed the veteran that it was still his responsibility to 
support his claim with appropriate evidence.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim, and in so doing, informed him of the evidence that 
was needed to substantiate that claim. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for Achilles 
tendonitis of the right ankle, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran pertaining to disability ratings and effective dates, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board concludes 
below that the veteran is not entitled to service connection 
for Achilles tendonitis of the right ankle.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  He was also 
afforded a VA examination February 2005.  The veteran has not 
identified any additional evidence that needs to be obtained.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for Achilles 
tendonitis of the right ankle.  The Board does observe that 
the veteran was diagnosed with Achilles tendonitis in January 
1999 and received additional treatment in November 2000.  
However, he was later seen for a follow-up appointment in 
January 2001 at which time the assessment was listed as rule 
out resolving right Achilles tendonitis.  The remainder of 
his service medical records are negative for any complaints, 
treatments, or diagnosis of such a disorder, and he did not 
seek treatment immediately following his separation from 
service.  Thus, any symptomatology the veteran may have 
experienced in service appears to have been acute and 
transitory and to have resolved without residuals prior to 
his separation.  

Moreover, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with 
Achilles tendonitis of the right ankle following his period 
of service.  In fact, the February 2005 VA examiner noted 
that the veteran had subjective complaints of pain, but 
stated that the physical examination was normal.  There was 
no diagnosis of any right foot or ankle disorder, except for 
his service-connected bilateral pes planus.  To the extent 
that the veteran does have pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).    
As such, the veteran has not been shown to have a current 
diagnosis of Achilles tendonitis of the right ankle.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for Achilles 
tendonitis of the right ankle.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for Achilles tendonitis of the right ankle is not 
warranted.  Although the veteran contends that he currently 
has such a disorder that is related to his military service, 
the veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for Achilles tendonitis of the right ankle 
is denied.


REMAND

Reasons for Remand:  To provide the veteran with a proper 
notification letter and to afford him a more recent VA 
examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with his claim for a 
higher initial evaluation for a herniated disc at L4-5.  In 
this regard, the record contains a letter dated in January 
2003, which indicated what the evidence must show to 
establish service connection.  However, that letter did not 
notify the veteran what evidence was necessary to 
substantiate a claim for a higher initial evaluation.  The 
Court has indicated that such specific notice is required to 
comply with the law.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

In addition, the Board notes that the veteran was afforded a 
VA examination in February 2005 in connection with his claim 
for a higher initial evaluation for a herniated disc at L4-5.  
However, his representative submitted a statement in June 
2005 in which he claimed that the February 2005 VA 
examination was inadequate for rating purposes.  In this 
regard, he essentially contended that the examination did not 
accurately reflect the current severity of the veteran's 
herniated disc at L4-5.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The Board further notes that a June 2002 MRI confirmed the 
presence of degenerative changes in the veteran's spine at 
L4-5 and L5-S1, and the February 2005 VA examiner noted that 
the veteran had pain with backward extension on range of 
motion testing.   When read together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 provide that painful motion due to 
arthritis is deemed to be limitation of motion and warrants 
the minimum rating for a joint, even if there is no actual 
limitation of motion. See Lichtenfels v. Derwinski; 1 Vet. 
App. 484, 488 (1991); 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, x-rays obtained in conjunction with the February 
2005 VA examination found the veteran's lumbosacral spine to 
be normal and did not note any evidence of arthritis.  As 
such, it is unclear as to whether the veteran currently has 
arthritis and painful motion that are manifestations of his 
service-connected spine disability.  Therefore, the Board is 
of the opinion that a more recent VA examination is in order 
in this case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected herniated 
disc at L4-5. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation 
for a herniated disc at L4-5.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim for 
a higher initial evaluation; (2) inform 
him about the information and evidence 
that VA will seek to provide; (3) inform 
him about the information and evidence 
he is expected to provide; and (4) ask 
him to provide any evidence in his 
possession that pertains to the claim.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his herniated 
disc at L4-5.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to report all signs and 
symptoms necessary for rating the 
disability.  The examiner should 
provide the range of motion of the 
spine in degrees.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as 
should any additional disability due to 
these factors.  The examiner should 
also specifically address whether the 
veteran currently has arthritis 
confirmed by objective x-ray evidence 
and painful motion due to his service-
connected spine disability.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.





	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


